Exhibit 10.4

2011-2 AMENDMENT TO

PRINCESS CRUISES CHIEF EXECUTIVE OFFICER

SUPPLEMENTAL RETIREMENT PLAN

The following Amendment to the 2008 restatement of the Princess Cruises Chief
Executive Officer Supplemental Retirement Plan (the “Plan”) is intended to
provide for an acceleration of payment of the portion of the remaining Pension
(or the Spouse’s Pension payable under Article V) that is included in gross
income under P.L. 110-343, Division C, Section 801(d)(2) and that is permitted
to be accelerated under Q&A-25 of Notice 2009-8, 2009-4 I.R.B. 347 (“Notice
2009-8”) or under other applicable guidance permitting a change in the time and
form of payment of the Pension or Spouse’s Pension without adverse tax
consequences under Code Section 409A.

 

  1. A new Section 3.12(d) is added to the Plan which shall read as follows:

(d) Payment Upon Income Inclusion Under P.L. 110-343, Division C,
Section 801(d)(1) that Is Permitted Under Q&A-25 of Notice 2009-8. To the extent
that all or a portion of the remaining Pension payable to the Participant (or to
the Spouse or Beneficiary if the Participant is not alive) is included in income
in 2017 under P.L. 110-343, Division C, Section 8.01(d)(2), and a payment of the
portion so included is permitted under Q&A-25 of Notice 2009-8 or additional
guidance issued by the IRS without adverse tax consequences under Code
Section 409A, the portion so included shall be paid to the Participant, Spouse,
or Beneficiary, as applicable, in a cash lump sum on December 31, 2017. The
amount of such lump sum payment shall be determined using such actuarial and



--------------------------------------------------------------------------------

other assumptions and methodologies that are both (i) agreed to by the Sponsor
and the Participant, Spouse, or Beneficiary, as applicable, on or before
December 31, 2017, and (ii) not inconsistent with guidance, if any, issued by
the Internal Revenue Service concerning the calculation of the payment that is
permitted to be made without adverse tax consequences under Code Section 409A.
If an amount is paid pursuant to this paragraph (d), then any subsequent
payment(s) due under the Plan shall be reduced to take into account the amount
previously paid hereunder. The amount of such reduction shall be calculated
utilizing the same assumptions as are used in determining the lump sum payment
under this paragraph (d).

IN WITNESS WHEREOF, these Amendments have been executed by the Participant and a
duly authorized officer of the Compensation Committees of Carnival Corporation
and Carnival plc as of the date of execution by the Participant.

 

      COMPENSATION COMMITTEES OF CARNIVAL CORPORATION AND CARNIVAL plc Date:
12.5.11     By:  

/s/ Arnold Donald

      Arnold Donald     Its:   Committee Chair Date: 12.8.11      

/s/ Peter G. Ratcliffe

      Peter G. Ratcliffe